Filed 5/5/14 Jacqueline C. v. Superior Court CA4/1
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                       COURT OF APPAL, FOURTH APPELLATE DISTRICT

                                                    DIVISION ONE

                                             STATE OF CALIFORNIA



JACQUELINE C.,                                                   D064903

         Petitioner,
                                                                 (San Diego County
         v.                                                      Super. Ct. No. EJ3247)

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

         Real Party in Interest.


         PROCEEDINGS in mandate after referral to a Welfare and Institutions Code section

366.26 hearing. Gary M. Bubis, Judge. Petition denied.

         Dependency Legal Group of San Diego and John P. McCurley for Petitioner

Jacqueline C.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Lisa M. Maldonado, Deputy County Counsel, for Real Party in Interest San

Diego County Health and Human Services Agency.
       Dependency Legal Group of San Diego and Amanda J. Gonzales for Minor.

       Jacqueline C. seeks review of a juvenile court order setting a hearing under Welfare

and Institutions Code section 366.26.1 Jacqueline challenges the finding that she was

offered or provided reasonable reunification services. We deny the petition.

                    FACTUAL AND PROCEDURAL BACKGROUND

       Jacqueline C. is the mother of Nicholas C., who is now 13 years old. Nicholas has

Lennox-Gastaut syndrome, a severe form of epilepsy that is usually accompanied by mental

retardation. As a result, Nicholas suffers from "significant neurological, cognitive,

emotional and behavioral challenges which impact him and those who care for him." He

has a history of serious behavioral problems, including aggression, tantrums and running

away, and functions at an emotional and psychological age of a two- to four-year-old child.

       The early history of Nicholas's dependency proceedings is detailed in our

nonpublished opinion, Jacqueline C. v. Superior Court (Aug. 22, 2012, D061394). Briefly,

Nicholas was in the foster care system in Michigan until Jacqueline, his older sister, adopted

him and another sibling. Nicholas was removed from Jacqueline's care in August 2010 due

to her inability to manage his destructive behaviors, which included running away, trying to

set Jacqueline on fire, threatening her with a knife, destroying furniture, and urinating and

defecating in his bedroom. Jacqueline's family reunification plan required her to participate

in individual therapy and parenting education classes. She had unsupervised visitation with

Nicholas until January 2011, when he left her home while she was in the bathroom.




1      All further statutory references are to the Welfare and Institutions Code.
                                                2
       After searching for a suitable foster care home for Nicholas for seven months, the

San Diego County Health and Human Services Agency (the Agency) placed him in a special

needs foster care home in January 2011, with support services. When Nicholas was first

placed with his new caregivers, the extent and severity of his dysfunction exceeded what

was typically manageable within foster home settings. For the most part, Nicholas's foster

care parents were able to stabilize his behaviors. Nicholas had a strong need for structure

and did not respond well to changes in his routine. He continued to demonstrate a

consistent pattern of aggression and tantrums after visits with Jacqueline.

       At the 12-month review hearing in February 2012, the juvenile court terminated

reunification services and set a section 366.26 hearing. Jacqueline filed a petition under

California Rules of Court, rule 8.4522 asserting that she had not been offered or provided

reasonable reunification services. (Jacqueline C. v. Superior Court, supra, D061394.)

       This court concluded that Jacqueline had not been offered or provided with

reasonable reunification services because her case plan was not carefully tailored to provide

the training, education and services that were needed to parent a special needs child; her

therapist's treatment plan did not pass TERM team review; there had been delays

implementing other recommended services; and she had not consistently been offered or

provided reasonable visitation services. In August 2012, this court issued a writ of mandate

directing the juvenile court to direct the Agency "to develop a case plan that provides

Jacqueline with comprehensive, specialized training for caregivers of children with special




2      Further rule references are to the California Rules of Court.
                                               3
needs, and provide other reasonable services to her, including visitation, for a minimum of

six months." (Jacqueline C. v. Superior Court, supra, D061394.)

       In October 2012, the Agency developed a new family reunification plan to provide

Jacqueline with the same services that Nicholas's foster family received through the Agency,

Toward Maximum Independence (TMI). Jacqueline was assigned a TMI team to work with

her in her home. Once services began, TMI would refer Jacqueline and Nicholas for

conjoint therapy with the San Diego Center for Children's Foster Family Agency

Stabilization and Treatment (FFAST) program. The plan anticipated that TMI would work

with Jacqueline and Nicholas three to four times a month, including in-home visits at least

twice a month. In addition, the new case plan required Jacqueline to undergo a

psychological evaluation and participate in individual therapy.

       The Agency implemented the first step of the plan which was to provide therapeutic

support to Nicholas, who insisted that he did not want to visit Jacqueline. His therapist used

strategies that were designed to help Nicholas manage his anxiety, decrease his aggressive

behavior, and help him become less fearful about seeing Jacqueline. However, whenever

Jacqueline's name was mentioned, Nicholas became irritable, his face turned bright red, and

he said that he did not want to "be taken away" from his foster family. He expressed

homicidal ideation toward Jacqueline. In January, the therapist recommended that efforts

continue to prepare Nicholas for conjoint therapy with Jacqueline. However, when Nicholas

talked about seeing Jacqueline, he would cry hysterically, kick, scream, and yell. In early

February, while driving back from therapy, he pulled the foster mother's hair and would not

let go, nearly causing her to have an accident. Nicholas had nightmares that he was being

taken away from his foster family by monsters and by Jacqueline. At school, he tried to hit
                                            4
and bite his teacher. Nicholas's therapist reported that he was deteriorating and was not able

to tolerate exposure to the mention of Jacqueline's name.

       The Agency filed a section 388 petition asking the juvenile court to issue a no contact

order between Nicholas and Jacqueline, and to stop therapy directed at facilitating visits.

       Jacqueline filed a section 388 petition requesting an independent case evaluation to

determine what services were required for her to reunify with Nicholas.

       On May 16, the juvenile court granted the Agency's request for a no contact order

and also granted Jacqueline's request for an independent case evaluation.

       The juvenile court held a contested 18-month review hearing on November 4. The

Agency recommended that the court terminate reunification services and set a section

366.26 hearing. The court admitted in evidence the Agency's reports and statements that

Jacqueline made in e-mails to the social worker and other persons who were involved in

Nicholas's case.

       According to Jacqueline's TMI team, she made only minimal efforts to participate in

their services. She was routinely late to appointments and complained that she was tired or

did not feel well. Jacqueline did not keep in touch with Nicholas by sending him letters or

birthday presents. She did not pursue educational opportunities for parents of special needs

children. Mary Heed, the behavioral consultant who was working with Jacqueline through

the TMI program, said that Jacqueline was being given the tools that she needed to

effectively parent Nicholas but would not "pick them up."

       An evaluating psychologist concluded that Jacqueline was suffering from a

generalized anxiety disorder. She was very independent and did not have an adequate

support system. Jacqueline would not ask others for help.
                                            5
       Robert Geffner, Ph.D. and his team reported that they had made several attempts to

interview Jacqueline, but she made little effort to meet with them, and further reported that

her behavior was consistent with other providers' statements regarding her level of

involvement with services. Without Jacqueline's involvement and improved motivation and

efforts, Dr. Geffner could not recommend reunification. In Dr. Geffner's view, Jacqueline

had demonstrated that she was not ready to fully participate in her case plan. Once she

worked through the issues that were impeding her ability to properly participate in the

reunification process, she should participate in conjoint therapy with Nicholas as well as in

parenting education for special needs children. Jacqueline appeared to be unaware of

Nicholas's developmental stages, safety requirements, and needs. In view of Jacqueline's

lack of participation, Dr. Geffner concluded that it was in Nicholas's best interest to remain

with his foster parents. Dr. Geffner interviewed Nicholas and asked him about Jacqueline.

Nicholas firmly and abruptly told the evaluator that he did not want to talk about her. When

pressed for a reason, Nicholas said Jacqueline was "mean" and quickly changed the subject.

       The juvenile court found that reasonable services had been provided, stating:

                  "The evidence speaks for itself. I'm not going to get too deeply
          into this. As to the visitation orders, I know that the Court of Appeal
          said visits shall occur. This court based on all of the circumstances
          could not order those visits to occur because I just could not do it based
          on the evidence. I'm supposed to always act in the best interests of the
          child and [visitation] would not be in the best interests of this child, and
          you know, just a few observations, first of all, my heart goes out to this
          mother. I mean, she took on a huge, huge responsibility and then her
          husband dies. She was put in a bad situation, and I think she made
          really good efforts. I think it would be overwhelming. In that same
          regard, I don't know why Nicholas all of a sudden became so averse to
          her, but he is as a toddler and has a lot of emotional problems."



                                               6
       The juvenile court terminated family reunification services and set a section 366.26

hearing.

       Jacqueline petitioned for review of the juvenile court's findings and orders.

(§ 366.26, subd. (l); rule 8.452.) She asks this court to vacate the findings and orders

terminating reunification services and remand the case with orders to provide six months of

family reunification services. This court issued an order to show cause and the Agency

responded.

                                         DISCUSSION

                 There Is Substantial Evidence to Support the Finding that
                Reasonable Services Were Offered or Provided to Jacqueline

       Jacqueline argues that the services that were offered to her could not be fully

implemented without visitation. She contends that the Agency was required to provide her

with "hands-on training" with Nicholas, and that without visitation, she was deprived of a

meaningful opportunity to reunify with her son. Jacqueline maintains that the juvenile court

improperly delegated its authority by failing to make or enforce an order for visitation. She

further argues that the juvenile court erred when it suspended visitation in May 2013.

       At an 18-month status review hearing for a child, if the court does not return the child

to the physical custody of the parent, the court shall continue the case only if it finds that

there is a substantial probability that the child will be returned to the physical custody of his

or her parent and safely maintained in the home within the extended period of time, or that

reasonable services have not been provided to the parent. (§ 366.21, subds. (f) & (g).)

Unlike the standard of proof for a reasonable services finding at a six-month or 12-month

review hearing, which requires a finding by clear and convincing evidence, the standard of

                                                7
proof required for a reasonable services finding at an 18-month review hearing is

preponderance of the evidence. (Katie V. v. Superior Court (2005) 130 Cal. App. 4th 586,

595.) At the 18-month hearing, the authority of the juvenile court to set a section 366.26

hearing is not conditioned on a reasonable services finding. (Denny H. v. Superior Court

(2005) 131 Cal. App. 4th 1501, 1511.)

       To support a finding that reasonable services were offered or provided, "the record

should show that the supervising agency identified the problems leading to the loss of

custody, offered services designed to remedy those problems, maintained reasonable

contact with the parents during the course of the service plan, and made reasonable efforts

to assist the parents in areas where compliance proved difficult . . . ." (In re Riva M. (1991)

235 Cal. App. 3d 403, 414.) Reunification services should be tailored to the particular needs

of the family. (David B. v. Superior Court (2004) 123 Cal. App. 4th 768, 793.) The child

welfare agency must make a good faith effort to provide reasonable services responsive to

each family's unique needs. (Mark N. v. Superior Court (1998) 60 Cal. App. 4th 996, 1010.)

The adequacy of a reunification plan and the reasonableness of the agency's efforts are

judged according to the circumstances of each case. (Robin V. v. Superior Court (1995)

33 Cal. App. 4th 1158, 1164.) "The standard is not whether the services provided were the

best that might be provided in an ideal world, but whether the services were reasonable

under the circumstances." (In re Misako R. (1991) 2 Cal. App. 4th 538, 547.)

       A normal part of reunification services is visitation between the parent and his or her

child. (In re Nicholas B. (2001) 88 Cal. App. 4th 1126, 1138.) Visitation must be as frequent

as possible, consistent with the well-being of the child. (§ 362.1, subd. (a)(1)(A).) "At the

same time, visitation orders must provide for 'flexibility in response to the changing needs
                                               8
of the child and to dynamic family circumstances.' [Citation.] 'In addition, the parents'

interest in the care, custody and companionship of their children is not to be maintained at

the child's expense; the child's input and refusal and the possible adverse consequences if a

visit is forced against the child's will are factors to be considered in administering visitation.'

[Citation.]" (In re Brittany C. (2011) 191 Cal. App. 4th 1343, 1356.) "No visitation order

shall jeopardize the safety of the child." (§ 362.1, subd. (a)(1)(B).)

       We review a reasonable services finding to determine if it is supported by substantial

evidence. (In re Christina L. (1992) 3 Cal. App. 4th 404, 414.) We do not resolve conflicts

in the evidence, pass on the credibility of witnesses or determine where the preponderance

of the evidence lies. (Elijah R. v. Superior Court (1998) 66 Cal. App. 4th 965, 969.) The

burden is on the petitioner to show the evidence is insufficient to support the juvenile court's

findings. (In re L.Y.L. (2002) 101 Cal. App. 4th 942, 947.)

       In view of this court's directive to offer reasonable visitation services to the family,

and Nicholas's opposition to visiting Jacqueline, the juvenile court acted within its discretion

when it fashioned a visitation order that relied on therapeutic modalities. (See In re Anna S.

(2010) 180 Cal. App. 4th 1489, 1501-1502 [generally, on remand, the juvenile court fashions

orders after assessing the child's current circumstances and needs].) We are not persuaded

by Jacqueline's contention that the juvenile court delegated its authority to determine

visitation. The record shows that the juvenile court ordered a plan to provide therapeutic

services to Nicholas to facilitate visitation. However, Nicholas began to deteriorate after

therapy began, becoming combative, anxious and aggressive. The social worker

acknowledged that it was difficult to determine why Nicholas felt so strongly about not

visiting Jacqueline, but it was evident from his behaviors that he was not able to tolerate any
                                               9
contact with or discussion about her. Because of these developments, the Agency filed a

section 388 petition asking the juvenile court to modify its previous visitation order. The

juvenile court has the power to suspend a visitation plan when continuing it would be

harmful to a child's emotional well-being. (In re Brittany C., supra, 191 Cal.App.4th at

p. 1357.) Here, the juvenile court's decision to suspend visitation was in response to

Nicholas's deteriorating emotional well-being. This was not an impermissible delegation of

judicial authority to a third party to determine whether visitation is to occur. (In re Hunter

S. (2006) 142 Cal. App. 4th 1497, 1505.)

       With respect to Jacqueline's claim that the juvenile court did not make a finding on

the record that visitation would be detrimental to Nicholas, both the Agency and minor's

counsel correctly point out that Jacqueline did not appeal from the order suspending

visitation and has thus forfeited her right to claim error on appeal. To the extent that her

claim relates to the reasonable services finding, the record shows that the attempt to provide

visitation to Jacqueline had extremely adverse effects on Nicholas's behaviors, including

homicidal ideation, aggression, bedwetting, nightmares, and hysterical crying. The record

shows that the juvenile court was acutely aware of Nicholas's reaction to any proposed

visitation with Jacqueline, and that the no contact order was based on the court's

determination that the previous visitation plan was detrimental to Nicholas.

       Following remittitur of this court's opinion in Jacqueline C. v. Superior Court, supra,

D061394, the juvenile court ordered a reunification plan that was reasonably tailored to the

needs of the family. Jacqueline was offered or provided services through the Agency, the

San Diego Regional Center, the TMI agency, the FFAST program and other educational

programs for parents of children with special needs. She also participated in a
                                             10
psychological evaluation and individual therapy. In addition to those services and others,

Nicholas received therapeutic support services to facilitate visitation. Nicholas's

tremendous needs for emotional stability and security impeded the full implementation of

that plan.

       The record shows that the Agency made a good faith effort to provide reasonable

services that were responsive to the family's unique needs, including offering visitation.

(Mark N. v. Superior Court, supra, 60 Cal.App.4th at p. 1010.) However, Jacqueline's

receptivity to services was mixed, and she was not willing to engage in all the services that

were offered to her. Significantly, when Jacqueline was contacted to arrange visitation, she

would not commit to visiting Nicholas on Saturday mornings. Further, she refused to

participate in an independent case evaluation that she had requested. We conclude that there

is substantial evidence to support the juvenile court's finding that reasonable services were

offered or provided to the family.

                                       DISPOSITION

        The petition is denied.



                                                                                      AARON, J.

WE CONCUR:



         McINTYRE, Acting P. J.



                         IRION, J.


                                              11